Allen, J.
Whoever keeps or maintains a building, place, or tenement used for the illegal keeping of intoxicating liquors, is punishable by Pub. Sts. c. 101, §§ 6, 7. Keeping intoxicating liquors for sale is illegal, except when such keeping is authorized by law. Pub. Sts. c. 100, § 1. Cunningham kept in the defendant’s house liquors which he intended to sell without authority of law; hence such keeping of liquors by Cunningham was illegal. The defendant’s house was used by Cunningham for such illegal keeping of liquors. The defendant kept and maintained his house, which was so used with his assent for that *300illegal purpose. It is immaterial that the defendant did not intend to sell the liquors himself. He kept his house as a receptacle for Cunningham’s liquors, with intent to aid Cunningham’s illegal sales ; and by so doing he became punishable under Pub. Sts. c. 101, §§ 6, 7. Verdict to stand.